DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–6, drawn to a method of priming a tubing set and a dialyzer, classified in A61M1/3647.
II. Claim 7, drawn to a dialysis system, classified in A61M2205/07.
III. Claims 8–10, drawn to a method of testing for leaks in a tubing set of a dialysis system, classified in A61M2209/02.
IV.  Claims 11–15, drawn to a dialysis system, classified in A61M1/288.
V.  Claims 16–19, drawn to a method of improving durability and operation of one or more displacement pumps, classified in F04D15/00.
VI.  Claim 20, drawn to a pump burn-in fixture, classified in F04D29/40.
VII.  Claims 21–28, drawn to a method of providing dialysis therapy to a patient, classified in A61M1/1601.
The inventions are independent or distinct, each from the other because:
Inventions I and II
Here, the Invention II product can be used in a materially different process than that described in Invention I.  Invention I teaches a method where an arterial line is connected to a venous line to form a continuous loop.  The Invention II product comprises a patient tubing.  However, Invention II does not require an arterial line of the tubing being connected to a venous line of the tubing to form a continuous loop, as required by Invention I.
Inventions I and III are directed to related methods of using tubing sets of dialysis systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different mode of operation.  Invention I is directed to a method of priming a tubing set of a dialysis system.  Invention III has a materially different mode of operation because it is directed to a method for testing for leaks in a tubing set of a dialysis system.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related methods of using tubing sets of dialysis systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of 
Here, the inventions as claimed can have a materially different mode of operation.  Invention I is directed to a method of priming a tubing set of a dialysis system by connecting an arterial line of a tubing set to a venous line of the tubing set to form a continuous loop, and operating a blood pump of the system in a forward and reverse direction to flow fluid through the tubing set in first and second directions.  Invention IV discloses a method of priming a tubing set of a dialysis system comprising removing the tubing set from a sterile shipping receptacle, attaching the tubing set to the dialysis system priming the tubing set with a flow of fluid to remove air from the tubing set and draining fluid from the tubing set into the shipping receptacle.  Therefore, Invention IV has a materially different mode of operation from Invention I because the Invention I priming method does not require draining fluid from the tubing set into the shipping receptacle from which the tubing set is received.  Invention I has a materially different mode of operation from Invention IV because the Invention IV priming method does not require connecting the venous and arterial lines to form a continuous loop. These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related methods that involve pumps. The related inventions are distinct if: (1) the inventions as claimed are either not capable of 
Here, the inventions as claimed can have a materially different mode of operation from one another.  Invention I is directed to a method of priming a tubing set of a dialysis system by connecting an arterial line of a tubing set to a venous line of the tubing set to form a continuous loop, and operating a blood pump of the system in a forward and reverse direction to flow fluid through the tubing set in first and second directions.  Invention V discloses a method of improving the durability and operation of a displacement pump by connecting a pump to a burn-in fixture to form a closed path and increasing a temperature and pressure within the closed path while operating the pump to flow fluid through the path for a time to reduce surface imperfections internal to the pump.  Therefore, Invention V can have a different mode of operation from Invention I because Invention I is directed to priming a tubing set of a dialysis system while Invention V does not teach this feature.  Additionally, Invention I could have a different mode of operation from Invention V because Invention V is directed to improving the pump itself whereas Invention I does not teach this feature.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the 
Here, the Invention VI product can be used in a materially different process than the method of Invention I.  The Invention I method comprises priming a tubing set of a dialysis system by operating a pump in a forward and backward direction to flow fluid through the tubing set.  While the Invention VI product discloses a device with a pump, there is no requirement that this pump is used for dialysis or that it is primed in the manner described in Invention I.  Therefore, the Invention VI product could be used for a process other than dialysis, or in a priming sequence where fluid only flows in one direction.
Inventions I and VII are directed to related methods involving dialysis systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have materially different effects.  Invention I is directed to a method of priming a dialysis system.  Invention VII has a different effect because it is directed to a method of providing dialysis therapy to a patient and does not disclose the priming method performed before therapy is performed.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  Furthermore, the 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).
Here, the Invention II product can be used in a materially different process than Invention III.  The Invention III process is a method for testing leaks in a tubing set of a dialysis system.  While the Invention II product is directed to a dialysis system with a tubing set, it could be used in a process where the tubing set is not tested for leaks.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).
Here, the Invention II product could be used in a materially method from Invention IV.  The Invention IV method is directed to a method of priming a tubing set of a dialysis set where fluid from the tubing set is drained into the shipping receptacle from which the tubing set is derived.  Invention II discloses a dialysis system comprising a tubing set.  However, it could be operated in a priming method where the priming fluid is drained into a vessel other than the shipping receptacle that carries the tubing set (such as a sink) because Invention II does not specify this feature from Invention IV.  
Inventions II and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
Here, the Invention II product could be made using a materially different process than the one described in Invention V.  The Invention V process is a method for improving the durability of a displacement pump comprising connecting the pump to a burn-in fixture to form a closed looped path, increasing the temperature and pressure of fluid within the path and operating the pump for a time to reduce imperfections internal to the pump.  The Invention II product does not disclose the method used to manufacture it.  Therefore, it could be made using a different process than the one described in Invention V.
Inventions II and VI are directed to related devices that use pumps. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different design and effect from one another.  Invention VI disclsoes a pump burn-in fixture comprising a displacement pump coupled to a connection port to form a closed-loop fluidic path between a fluid source.  Invention II discloses a dialysis system comprising an air pump and a blood pump.  Invention II does not disclose that either of its pumps .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
Here, the Invention VII method can be used with a materially different product than Invention II.  The Invention II product is a dialysis system comprising an air pump an a blood pump. Invention VII discloses a method of providing dialysis therapy.  However, this method could use a system that lacks an air pump because Invention VII does not specify that an air pump is necessary.
Inventions III and IV are directed to related methods involving dialysis systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different functions.  Invention III is directed to a method for testing for leaks in a tubing set.  Invention IV is 
Inventions III and V are directed to related methods involving systems that utilize pressurizing devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different functions.  Invention III is directed to a method for testing for leaks in a tubing set.  Invention V is directed to a method of improving the durability and operation of a displacement pump. Therefore, because the methods are for different purposes they each have a different function.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially 
Here, the Invention III process can be used with a materially different product than Invention VI.  The Invention VI product comprises a pump coupled to one or more connection ports to form a closed-loop fluidic path.  Invention III discloses a method for testing for leaks of a tubing set of a dialysis system.  However, Invention III does not require a pump coupled to one or more connection ports to form a closed-loop fluidic path.  Therefore, Invention III could be used with a product that lacks these features.
Inventions III and VII are directed to related methods involving dialysis systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have different functions.  Invention III is directed to a method for testing leaks in a tubing set of a dialysis system.  Invention III does not disclose the method steps of using the dialysis system for treatment.  Invention VII discloses a method for providing dialysis therapy to a patient. Invention VII does not disclose a testing process to determine if the tubing set has a leak.  Therefore, the Inventions have different functions because Invention III is for testing whether a tubing set has a leak while Invention VII is for providing dialysis therapy to a patient.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the 
Inventions IV and V are directed to related methods involving devices used to pressurize fluid. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different functions.  Invention IV is directed to a method of priming a tubing set of a dialysis system.  Invention IV does not disclose a method by which any pumps in the system are manufactured.  Invention V is directed to a method of improving the durability and operation of a displacement pump.  Invention V does not disclose process steps for using the pump to priming a tubing set of a dialysis system.  Therefore, Inventions IV and V have different functions.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI
Here, the Invention VI product can be used with a materially different process than Invention IV.  The Invention IV process involves priming a tubing set of a dialysis system. Invention VI discloses a pump burn-in fixture comprising a displacement pump.  However, Invention VI does not disclose the process that utilizes this displacement pump, and therefore it could be used for a process (such as moving fuel) that is different from priming a dialysis system.
Inventions IV and VII are directed to related methods involving dialysis systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different function.  Invention IV is directed to a method of priming a tubing set of a dialysis system.  Invention IV does not disclose a method of using the dialysis system for treatment.  Invention VII is directed to a method of providing dialysis therapy to a patient.  Invention VII does not disclose a method of priming the dialysis system.  Therefore, Inventions IV and VII have different functions.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) 
Here, the Invention VI product could be made using a different process than Invention V.  The Invention V process involves operating a displacement pump to flow fluid through a closed loop fluidic path for a predetermined period of time to reduce surface imperfections internal to the displacement pump.  The Invention VI device could be used in a process where fluid is not flowed through a closed loop for a period of time to reduce surface imperfections because Invention VI does not require that it is made in this manner.
Inventions V and VII are directed to related methods involving fluid pressurizing devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed have different functions.  Invention V is directed to a method of improving durability and operation of a displacement pump.  Invention V does not disclose that its pump is used for dialysis treatment.  Invention VII is directed to a method for providing dialysis therapy to a patient.  Invention VII does not disclose a method for manufacturing a displacement pump used in this process.  Therefore Inventions V and VII have different functions.  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  MPEP 806.05.  Furthermore, the inventions as claimed do not 
Inventions VI and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
Here, the Invention VI product can be used in a materially different process than Invention VII.  Invention VII disclsoes a method for providing dialysis therapy to a patient.  Invention VI provides a pump burn-in fixture comprising a displacement pump.  However, Invention VI does not require that its pump is used for dialysis therapy.  Therefore the Invention VI product could be used for a different process than Invention VII, such as to pump fuel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions are classified in separate classes and/or subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776